ORDER
JAMES F. QUEENAN, Jr., Bankruptcy-Judge.
The Debtors jointly move to extend to August 17, 1990 the time during which they may file motions to assume or reject certain leases. Objections have been filed by various landlords holding leases of stores in which the Debtors have discontinued operations which the Debtors have included within their motion because they wish further time to market the leases. The court entered into the record certain findings and rulings during today’s hearing, and bench orders were issued. In confirmation of. those bench orders, it is hereby
ORDERED, that, except as noted below, the Debtors shall have until August 17, 1990 to assume or reject the Leases under 11 U.S.C. § 365 on the condition, however, that no later than June 8, 1990, the Debtors pay (subject to bona fide disputes as to amounts) all rent which has accrued prior to today with respect to the leases for which they seek relief, including, without limitation, the entire April rent notwithstanding that the Debtors filed their petitions on April 4, 1990; and that the Debtors timely pay rent accruing under such leases during the period of extension.
FURTHER ORDERED, that
1. The motion is DENIED with respect to the lease of the store in Abbington, Pennsylvania; and
2. Leases for the stores in Framing-ham, Massachusetts and Winston-Salem, North Carolina shall be deemed rejected unless the Debtors file motions to assume such leases no later than July 5, 1990.
Pursuant to the Debtors’ requests made in open court, leases of stores located at the following eleven locations are deleted from the Debtors’ motion:

Lease No.

22 Quintree Plaza, Braintree, MA
72 Independence Mall, Wilmington, N.C.
132 Atlanta, GA
282 Alta Mere Plaza, Fort Worth, TX
301 Northern Plaza Shopping Center, Dalton, TX
318 Erie Blvd., East, DeWitt, N.Y.
353 Market View Mall, Champaign, ILL
529 Westwood Blvd., Westwood, CA
170B Knoxville, Tenn.
136B Shreveport, LA
14C Murfreesboro, Tenn.